Exhibit 10.2

COMPUTER SOFTWARE INNOVATIONS, INC.

900 East Main Street, Suite T

Easley, South Carolina 29640

August 18, 2008

RBC Bank (USA)

Attn: Mr. Charles Arndt

531 South Main Street, 2nd Floor

Greenville, SC 29601

 

  RE: Waiver for Acquisition of Assets of Version3, Inc.

Dear Mr. Arndt:

This letter is being provided to you in connection with the Second Amended and
Restated Loan and Security Agreement dated September 14, 2007 (as amended, the
“Loan Agreement”) and other documents described or contemplated therein or
related thereto (the “Loan Documents”) between Computer Software Innovations,
Inc. (the “Borrower” or “CSI”) and RBC Bank (USA) (formerly, RBC Centura Bank,
the “Bank”). Specifically, this letter concerns potential defaults or violations
of certain covenants under the Loan Documents arising out of our negotiation,
execution and delivery of that certain Agreement and Plan of Reorganization
between CSI, Version3, Inc., a South Carolina corporation (“Version3”), and
certain shareholders of Version3 identified therein (the “Acquisition
Agreement”), as well as certain other documents and agreements contemplated
therein (collectively, with the Acquisition Agreement, referred to as the
“Acquisition Documents”). These Acquisition Documents have not yet been executed
by the parties. We are enclosing a copy of the most recent draft of the
Acquisition Agreement. We do not expect any substantive terms to change.

Capitalized terms otherwise not defined in this letter shall have the meanings
ascribed to them in the Loan Agreement.

The terms of the Acquisition Agreement provide that we will purchase
substantially all of the assets and business owned by Version3 and that we will
assume certain limited liabilities of Version3. The total purchase price for the
assets is (i) the issuance by CSI of up to 2,153,143 shares of CSI’s common
stock, $0.001 par value (the “Shares”), of which 800,000 Shares will be placed
into escrow and issued upon the former operations of Version3 post-acquisition
meeting certain revenue and EBITDA targets pursuant to earn out provisions; and
(ii) the aforementioned assumption of certain liabilities, including a loan owed
to a director and shareholder in the amount of approximately $241,000, which
will be paid in full at closing (the “Shareholder Loan”). The closing is
scheduled for August 18, 2008 or shortly thereafter.

Upon our execution and delivery of the Acquisition Documents to Version3 and
related parties, and then proceeding to close the transaction described in the
Acquisition Agreement, certain covenants contained in the Loan Documents may be
violated, including, but not necessarily limited to, the following:

 

  (1) Covenants contained in the Loan Agreement that restrict our use of loan
proceeds to purposes of funding short-term working capital and for general
corporate purposes. It is our intention to fund the above described repayment of
the Shareholder Loan, pursuant to the Acquisition Agreement, in whole or in part
with funds drawn under our Revolving Facility;



--------------------------------------------------------------------------------

  (2) Covenants contained in the Loan Agreement requiring the Bank’s consent
prior to our acquisition of all or substantially all of the assets of another
entity;

 

  (3) Covenants contained in the Loan Documents making it an event of default if
the Bank deems itself insecure, if there is an impairment of the prospect of
repayment or of value or priority of the Bank’s security interests, or if a
material adverse change in our business or financial condition has occurred; and

 

  (4) Covenants contained in the Loan Documents requiring the Bank’s written
consent to engage in a new material line of business (to the extent the business
of Version3 would constitute a new material line of business).

Violations of these covenants may trigger default clauses in the Loan Documents.
To that end, we respectfully request that the Bank grant a waiver of any default
provisions or covenants contained in the Loan Documents in the following
respects: (1) our execution and delivery of the Acquisition Documents to
Version3 and related parties, and our proceeding to consummate the proposed
transaction at the closing; (2) our use of loan proceeds from the Bank to repay
the Shareholder Loan; and (3) our acquiring and thereafter engaging in
Version3’s business, but not as to any event subsequently occurring or condition
arising in the engagement of that business that causes the Bank to deem itself
insecure, or impairs the prospect of repayment or value or priority of the
Bank’s security interests, or causes a material adverse change in the business
or financial condition of CSI.

If our request is acceptable to the Bank, please indicate your assent by
affixing your signature and the date below, and returning a copy of this letter
to me and our legal counsel, Smith Moore Leatherwood LLP, to the attention of
William L. Pitman. Thank you in advance for your consideration of our request.
Please call me if you have any questions concerning any of the foregoing.

 

Yours very truly,

/s/ David B. Dechant

David B. Dechant Chief Financial Officer



--------------------------------------------------------------------------------

ON BEHALF OF RBC CENTURA BANK, THE REQUEST

FOR WAIVER ABOVE IS ACCEPTED.

Date: August 18, 2008

 

RBC BANK (USA) By:  

/s/ Charles Arndt

  Charles Arndt Its:   Market Executive – South Carolina Markets